Citation Nr: 1828774	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction of the rating for medial and collateral ligamentous strain, right knee, status post meniscectomy from 20 percent to 10 percent, effective February 8, 2012, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1. In a September 2012 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected right knee medial and collateral ligamentous strain from 20 percent disabling to 10 percent, effective February 8, 2012.

2. At the time of the September 2012 reduction, the evidence of record supported no more than a 10 percent evaluation for the Veteran's right knee medial and collateral ligamentous strain; and the reduction was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation for medial and collateral ligamentous strain, right knee, from 20 percent to 10 percent, effective February 8, 2012, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.104, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.

When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

As the reduction in evaluation of the service-connected medial and collateral ligamentous strain, right knee, did not result in a reduction of compensation payments being made to the Veteran, a rating proposing the reduction was not necessary and the notice requirements of 38 C.F.R. § 3.105(e) are not applicable.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

The severity of the Veteran's right knee medial and collateral ligamentous strain has been rated under the criteria set forth at 38 C.F.R. § 4.71a.  Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2017).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

Historically, an August 1974 rating decision granted service connection for medial and collateral ligamentous strain, right knee, and assigned a noncompensable rating under DC 5257, effective February 11, 1974.  A December 1982 rating decision increased the Veteran's disability rating to 10 percent, effective October 1, 1982.

In November 2010, the Veteran filed a claim for an increased rating for his service-connected right knee disability.  An April 2011 rating decision increased the Veteran's disability rating to 20 percent, effective November 8, 2010, based on a November 2010 VA examination report.  Also, the RO assigned a 10 percent disability rating for post-traumatic degenerative changes (flexion and painful motion) under DC 5260, effective November 8, 2010.

Subsequently, in an September 2012 rating decision, the RO reduced the Veteran's rating for his service-connected medial and collateral ligamentous strain, right knee, from 20 percent to 10 percent, effective February 8, 2012, based on the February 2012 VA examination report.  The RO also assigned a noncompensable disability rating for limitation of extension of right knee under DC 5261

The Veteran was afforded a VA examination in March 2011.  There was positive pain with the McMurray test.  There was no ligamentous instability on varus and valgus, Lachman or posterior drawer stress testing.  The examiner noted moderate to severe weakness, fatigability, and loss of coordination secondary to repetitive activity.

On VA examination in February 2012, the Veteran reported chronic daily pain, without flaring.  He described right lower extremity swelling after activity.  He reported difficulties grocery shopping and walking up to his apartment due to pain.  There was no effusion.  Joint stability tests, including the Lachman, Posterior Drawer, and Medial-lateral, were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not use assistive devices.  There was evidence of degenerative or traumatic arthritis in the right knee on x-ray.  There was no x-ray evidence of patellar subluxation.  There were no other significant diagnostic test findings or results.  

In April 2014, an additional VA examination was provided.  Clinical evaluations were negative for objective evidence of right knee instability, recurrent subluxation or dislocation of the patella.

Initially, the Board notes that the February 2012 and April 2014 VA examination reports upon which the reduction was based are adequate for rating purposes as it reflects the examiners interviewed and examined the Veteran and reported the clinical findings in detail.  See Tucker, 2 Vet. App. at 203 -04; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The facts of the case establish that reduction was actually warranted.  The February 2012 and April 2014 VA examinations did not reveal any objective evidence of instability, or recurrent subluxation or dislocation of the patella.  Moderate or severe instability is not shown.  The Board acknowledges the Veteran's subjective complaints.  However, the Board finds his subjective complaints to be less persuasive due inconsistency with the multiple clinical reports indicating a stable joint.  See also Cartwright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 510-511.  In this case, the Board considers the negative clinical evaluations for instability sufficient to show a material improvement in the service-connected right knee instability.  Id.

In this regard, it is very important for the Veteran to understand that this finding does not suggest in any way that he does not have problems with this disability.  The only question is whether the degree of disability meets a certain criteria for the next level, nothing more. 

The Board notes that the Veteran is already being compensated for the pain and any limitation of motion in his right knee with a separate 10 percent disability rating under DC 5260.  He also has a separate noncompensable disability rating under DC 5261 for limitation of extension.  The reduction currently on appeal did not impact those ratings.

For the above stated reasons, after considering the entire disability history, the record confirms a material improvement in the service-connected instability.  The RO's February 2012 right knee medial and collateral ligamentous strain reduction from 20 percent 10 percent beginning February 8, 2012 was proper.  38 C.F.R. §§ 3.102, 3.344.

ORDER

The rating reduction for the Veteran's right knee medial and collateral ligamentous strain, from a 20 percent evaluation to a 10 percent evaluation, effective February 8, 2012, was proper.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


